DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (USP 8720660) in view of Miebach et al. (USP 10151364).
Regarding claim 1, Kimura discloses a gearbox mounted on a vehicle, comprising: a plurality of gears (fig.3, 41, 42, 30, etc) which engage with each other to transmit a driving force 5from a driving side to a driven side; a parking gear portion (51) which is configured of a single member together with any one of the plurality of gears (seen in fig.3) and rotates about the same axis as that of the any one of the plurality of gears; and a rotation prevention member (62) which can move between a position where the 10rotation prevention member is interposed between teeth of the parking gear portion to prevent rotation of the parking gear portion thereby preventing rotation of the plurality of gears and a position where the rotation prevention member is not interposed between the teeth (evident from figures).
Kimura  fails to disclose the use of an electric pump which transfers a refrigerant and 15a transmission mechanism which transmits a driving force of a motor shaft of the electric pump to the rotation prevention member.  
(combination of M and 1 in figure 2) which transfers a refrigerant (as viewed in figure 2, the pump transmits cooling lubricant via line 13) and 15a transmission mechanism (fig.2, 5) which transmits a driving force of a motor shaft (as viewed in fig.2, the motor shaft is the shaft that extends out of the pump 1 towards clutch 16) of the electric pump to the rotation prevention member. Miebach et al. teaches the use of this assembly for the purpose providing a more efficient system for both lubricating and actuating the parking brake with less components overall. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gearbox disclosed in Kimura to make use of the electric pump and related components as taught by Miebach et al. for the purpose providing a more efficient system for both lubricating and actuating the parking brake with less components overall. 
Regarding claim 2, Miebach teaches the gearbox according to claim 1, further comprising a clutch (16) which connects the motor shaft and the transmission mechanism.  
Regarding claim 3, Miebach teaches the gearbox according to claim 2, further comprising a solenoid (17 is an electromagnetic actuator which reads on a solenoid, or at the very least a solenoid would be an old and well known actuator of this type) which drives the clutch.  
Regarding claim 4, the combination discloses the gearbox according to claim 1, wherein the gearbox includes a casing body (5 in Kimura), and 14File:93250usf the electric pump and the transmission mechanism are disposed in the casing body (based on the combination it is apparent that the pump and transmission mechanism would be placed in the casing body).  
Regarding claim 6, the combination discloses the gearbox according to claim 1, wherein the electric pump is an oil pump (as taught by Miebach the cooling oil is transferred from an oil cooler 10 to the gearing parts, also see last paragraph of specification) which circulates oil as the refrigerant between the gearbox and an oil cooler.  
Regarding claims 7 and 8, Kimura in view of Miebach disclose15 a gearbox; and a motor (seen in figure 1 of kimura) as a drive source of the gearbox, wherein the gearbox is the gearbox according to claim 1, and the electric pump is an oil pump which circulates oil as the refrigerant between the motor and an oil cooler (the combination would result in this result).  
Allowable Subject Matter
Claims 5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656